Citation Nr: 0610322	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as solar keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1949 and from January 1951 to November 1952.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision rendered in 
September 2002.  

In April 2006, a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his case advanced on 
the Board's docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  


REMAND

The veteran contends that his solar keratosis is the 
result of his sun exposure during service in Key West, 
Florida and the Panama Canal Zone.  In September and 
November 2004, the veteran completed an authorization to 
have his treatment records released from the following 
physicians.  Both are associated with South Shore 
Dermatology, P.C.  To date, those records have not been 
requested for association with the claims folder.  

The veteran last had a VA dermatologic examination in May 
2002.  Although he was found to have solar keratosis, the 
examiner did not comment on the etiology of that disorder 
or any other identified skin disorder.  

Accordingly, the case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to obtain the treatment records from 
the physicians with South Shore 
Dermatology, P.C.  Also, the RO 
should request that the veteran 
furnish any such records he may have 
in his possession.  The veteran also 
should be notified that he should 
submit evidence in support of his 
assertion that he has current skin 
disability due to sun exposure or 
other event of his active service.  

2.  Then, the RO should schedule the 
veteran for a VA examination to 
determine the nature and likely 
etiology of all claimed skin 
disorders.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  

In conducting the examination, the 
examiner must address the following:  
For each identified skin disorder, 
the examiner should render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 
50 percent) that such skin disability 
is due to any incident of service, 
including, but not limited to, the 
claimed sun exposure.  The rationale 
for all opinions must be set forth.  

3.  The RO also should undertake any 
other indicated development and then 
readjudicate the issue of service-
connection for a skin disorder, to 
include solar keratosis.  

If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to 
do so.  It must be emphasized, however, that the veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  

